Whitfield, J.,
delivered the opinion of the court.
The distinction between the clauses in the assignment in Hiller v. Ellis, 72 Miss., 701, and the clause in this assignment is clear. The former, in the body of the instrument, directed the assignee to pay in full the notes themselves, with interest, thus fixing the amount to be paid; and the power given the assignee to correct schedules of liabilities was in these words: ‘ ‘ But if, by reason of inadvertence, there be any mistake in omitting any of the liabilities of the said party of the first part from said schedule B, or errors in amounts thereof,” then the assignee was “empowered to correct the same.” This provision had for its object the correct statement, descriptively, of the creditors and their debts. It did not, as the clause in this instrument expressly does, direct the assignee to ‘ ‘ pay ’ ’ only the ‘ ‘ true ’ ’ amount legally due creditors. This case is within the principle of Wetter Manufacturing Co. v. Dinkins, 70 Miss., 835, the only difference being that the clause there was said to be “ involved and obscure, ’ ’ while here it is clear and express. Questions of fact have been resolved by the jury in favor of appellee, and we cannot say the verdict is manifestly wrong.

Affirmed.